Name: Regulation (EEC) No 686/73 of the Commission of 8 March 1973 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 66/16 Official Journal of the European Communities 13 . 3 . 73 REGULATION (EEC) No 686/73 OF THE COMMISSION of 8 March 1973 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, at the same occasion, the first subheading of Article 1 ( 1 ) of Regulation (EEC) No 1105 /68 should be adapted to the valid provisions of Article 2 ( 1 ) (a ) of Regulation (EEC) No 986/68 ; Whereas the measures provided for in this Regula ­ tion are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC ) No 804/ 68 ( J ) of 27 June 1968 on the common organization of the market in milk and milk products , as last amended by the Act (2 ) annexed to the Treaty ( 3 ) concerning the Accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed in Brussels on 22 January 1972 , and in particular Article 10 (3 ) thereof ; Whereas , according to Article 2 ( 1 ) (b) of Council Regulation (EEC) No 986/68 (4 ) of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed, as last amended by Regulation (EEC) No 1038/ ~!Z ( 5 ), an aid may be granted for skimmed milk which has been used as feed on the farms where it was produced ; HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for the first subheading of Article 1 ( 1 ) of Regulation (EEC) No 1105/68 : ' 1 . Aid may be granted for skimmed milk produced and processed in the dairy if the skimmed milk :  either has been denatured by one of the methods referred to in Article 2 and if its specific gravity before denaturing was at least 1*03 ,  or has been subject to administrative control offering safeguards equivalent to denaturing.' Article 2 1 . The following shall be substituted for Article 6 (2 ) (b ) of Regulation (EEC) No 1105/68 : '(b ) sell their own butter production or deliver cream for direct consumption to retailers or consumers, the statement shall be sent to the competent authority.' 2 . The following Article 8a shall be inserted after Article 8 of Regulation (EEC) No 1105/68 : 'Article 8a 1 . Without prejudice to the provisions of para ­ graph 3 , breeders who use their own skimmed milk for feeding their animals and Sell cream to retailers or consumers shall, for each kilo ­ gramme of milk fat sold , receive the aid corres ­ ponding to 23 kilogrammes of skimmed milk . 2 . Aid shall be granted only to breeders regis ­ tered as cream sellers . Whereas in some Member States a system of author ­ ized sale of cream by producers to retailers and consumers has been in operation during many years ; whereas Commission Regulation (EEC) No 1105/68 ( 6 ) of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed, as last amended by Regulation (EEC) No 675/72 ( 7 ), does not take the skimmed milk produced on the farms in this way into consideration for the granting of aid ; whereas, in order to ensure an equal treatment between the milk producers in ques ­ tion and the milk producers who deliver cream to dairies and use the skimmed milk as feed, the rules laid down in Regulation (EEC) No 1105/68 should be completed accordingly ; C 1) OJ No L 148, 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 73, 27. 3 . 1972, p. 14 . ( 3) OJ No L 73 , 27. 3 . 1972, p. 5 . ( 4 ) OJ No L 169, 18 . 7. 1968 , p. 4 . (*) OJ No L 118 , 20 . 5 . 1972, p. 21 . ( 8 ) OJ No L 184, 29. 7. 1968, p. 24. ( 7 ) OJ No L 79, 1 . 4 . 1972, p. 83 . 13 . 3 . 73 Official Journal of the European Communities No L 66/17 Registration shall be effected by the agency of the Member State competent to grant aid. This agency shall issue a registration card which shall indicate the number of cows whose milk is used for cream production . 3 . Aid shall be granted only for a quantity of skimmed milk not exceeding a maximum yearly quantity for each cow mentioned on the registra ­ tion card. The maximum yearly quantity shall be 2 800 kilogrammes of skimmed milk per cow. The quantity of milk delivered by the breeder to a dairy or to final consumers shall, however, be deducted from that figure. 4 . Breeders shall receive aid only if they account for the quantity of cream produced and sold as well as for the growth of their livestock by suitable documentation.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation is applicable from 1 February 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1973 . For the Commission The President Francois-Xavier ORTOLI